[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED MEMORANDUM OF DECISION
With regard to the Memorandum of Decision dated August 2, 1994 in the above matter, the court hereby amends its decision as follows:
In all probability, the defendant will not be eligible to obtain life insurance because he is severely disabled. In the event the defendant can obtain life insurance, he is to provide it in the amount of $35,000 dollars, naming the plaintiff as irrevocable beneficiary. However, as the balance of alimony becomes lessened, the defendant has the right to reduce said life insurance on a comparative basis.
In the event the defendant cannot obtain life insurance, the defendant shall put in an escrow account held by both attorneys the amount of $35,000 dollars as a source of income to the plaintiff for alimony payments in the event of the death of the defendant. The amount in escrow can be reduced on a yearly basis in the amount of $4,000 dollars and shall be the property of the defendant.
Philip E. Mancini, Jr. State Trial Referee